41 F.3d 1513
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Eugene F. DUVAL, D'Loris J. Giavia, Edward Giavia, MarilynF. Greathouse, Jean Senour and Robert M.Greathouse, Jr., Plaintiffs-Appellees,v.Alfred M. GLEASON, et al., Defendants,andHallwood Realty Corporation and Hallwood Realty Partners,L.P., Appellants.
No. 93-16919.
United States Court of Appeals, Ninth Circuit.
Submitted Nov. 8, 1994.*Decided Nov. 10, 1994.

Appeal from the United States District Court for the Northern District of California, No. CV-90-00242-CAL;  Charles A. Legge, District Judge, Presiding.
N.D.Cal., 1991 WL 214251.
DISMISSED.
BEFORE:  SCHROEDER, D.W. NELSON AND CANBY, CIRCUIT JUDGES.

ORDER

1
Pursuant to the stipulation of the parties, this appeal is dismissed with prejudice.  Fed.R.App.P. 42(b).


2
The parties will bear their own costs on appeal.



*
 The panel unanimously finds this case suitable for decision without argument.  Fed.R.App.P. 34(a) and Ninth Circuit Rule 34-4